                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                    :     CASE NO. 5:18CR554
                                             :
                            Plaintiff,       :
                                             :     JUDGE SARA LIOI
                                             :
            -vs-                             :
                                             :
EDGAR OSORIO-RAMIREZ,                        :     NOTICE OF DISCOVERY FOR
                                             :     DEFENDANT EDGAR
                                             :     OSORIO- RAMIREZ
                            Defendants.      :


      Defendant, Edgar Osorio-Ramirez, through counsel, hereby gives notice that on October

12, 2018, he submitted via this electronic filing to James P. Lewis, Assistant U.S. Attorney, his

request for discovery and relevant sentencing information pertaining to the within captioned case

(See attached Exhibit A).

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             /s/ Carlos Warner
                                             CARLOS WARNER
                                             Assistant Federal Public Defender
                                             Ohio Bar: 0068736
                                             Akron Centre Plaza
                                             50 S. Main St., Suite 700
                                             Akron, OH 44308
                                             Phone: (330) 375-5739 Fax: (330) 375-5738
                                             E-Mail: carlos_warner@fd.org
                                  CERTIFICATE OF SERVICE

      I hereby certify that on October 12, 2018, a copy of the foregoing Notice of Discovery

Request was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. All other parties

will be served by regular U.S. Mail. Parties may access this filing through the Court’s system.


                                               /s/ Carlos Warner
                                               CARLOS WARNER (0068736)
                                               Assistant Federal Public Defender
